Mr. Justice McDonald delivered the opinion of the court. Abstract of the Decision. 1. Divorce, § 134* — what is ground for discontinuance of alimony. A decree for the payment of alimony is properly changed so as to discontinue further monthly instalments where it appears that the wife is leading a life of prostitution. 2. Divorce, § 134* — when validity of order discontinuing alimony may not he questioned. A wife who consents in writing to an order of court discontinuing payment. of future monthly instalments of alimony is precluded from questioning the validity of such order.